ON MOTION TO DISMISS APPEAL
COWART, Judge.
Appellant appeals an order denying its claim of setoff against an arbitration award for the appellee. The order is not an ap-pealable final order because it does not end the judicial labor in the cause. S.L.T. Warehouse Co. v. Webb, 304 So.2d 97 (Fla.1974). It is not appealable under section 682.20(l)(c), Florida Statutes, as the appellant contends, because it does not confirm or deny confirmation of the arbitration award. It is not an appealable non-final order under Florida Rule of Appellate Procedure 9.13G(a)(3)(c)(iv) because it does not decide liability in favor of one seeking affirmative relief, but instead denies a claim against the party.
Until the lower court confirms or denies the arbitration award, this court has no jurisdiction. The appellee’s motion to dismiss is granted and the appeal is
DISMISSED.
ORFINGER and FRANK D. UP-CHURCH, Jr., JJ., concur.